—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered November 25, 1998, which, insofar as appealed from, granted plaintiffs motion for summary judgment in lieu of complaint as against defendant-appellant guarantor of defendant corporation’s promissory notes, unanimously affirmed, with costs.
Appellant’s argument that this action based on a continuing guarantee is time-barred because it was not commenced within six years of. the date of execution of the last of the underlying demand promissory notes, and because appellant himself never made any partial payments on the notes, overlooks the provision in appellant’s guarantee that he was to be conclusively bound by any judgment against the debtor. As against the debtor, the action was timely commenced within six years of the debtor’s last partial payment on the underlying promissory notes (see, Di Nufrio v Ajello, 211 App Div 487, 489). Since the action was timely commenced against the debtor, its simultaneous commencement against appellant was also timely. Concur — Ellerin, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.